                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KAREN HENSLER,

                       Plaintiff,
                                                             CIVIL ACTION
       v.                                                    NO. 18-3051

WAL-MART STORES, INC.,

                       Defendant.


                                          ORDER

       AND NOW, this 14th day of February 2019, upon consideration of the Motion of

Plaintiff, Karen Hensler, to Remand Case to the Court of Common Pleas of Philadelphia County,

Pennsylvania (Doc. No. 7), Defendant’s Response in Opposition to Plaintiff’s Motion to Remand

(Doc. No. 9), the arguments of counsel for the parties at the October 25, 2018 hearing, and in

accordance with the Opinion of the Court issued on this day, it is ORDERED that:

     1. The Motion of Plaintiff, Karen Hensler, to Remand Case to the Court of Common Pleas

         of Philadelphia County, Pennsylvania (Doc. No. 7) is GRANTED.

     2. The Clerk of Court shall remand this case to the Court of Common Pleas of

         Philadelphia County.



                                                  BY THE COURT:



                                                  / s/ J oel H. S l om sk y
                                                  JOEL H. SLOMSKY, J.
